Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of CFL1 and FAM19A2 and sequence 65589615 to 65629481 of chromosome 11 and sequence 62102663 to 62661012 of chromosome 12 in the reply filed on 10/24/2022 is acknowledged.
Claims 1-7 are under examination with regard to CFL1 and FAM19A2.  Claim 2 is under examination with respect to sequence 65589615 to 65629481 of chromosome 11 and sequence 62102663 to 62661012 of chromosome 12.
Improper Markush
	
Claims 1, 2, and 7 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of CFL1, FAM19A2, LTBP4, VIM, RNF220, KCNQ5, GPC6, VAV3, IRF4, ST8SlA1, SLC8A3. C8orf34, AC068205.2, KIAA1217, NELL1, and THSD7B  and a sequence from 65589615 to 65629481 of chromosome #11 for the CFL1 gene; a sequence from 62102663 to 62661012 of chromosome #12 for the FAM19A2 gene; a sequence from 41098689 to 41135467 of chromosome #19 for the LTBP4 gene; a sequence from 17270300 to 17277761 of chromosome #10 for the VIM gene; a sequence from 44870219 to 45117290 of chromosome #1 for the RNF220 gene; a sequence from 73331531 to 73907779 of chromosome #6 for the KCNQ5 gene; a sequence from 93878120 to 95055725 of chromosome #13 for the GPC6 gene; a sequence from 108115416 to 108507633 of chromosome #1 for the VAV3 gene; a sequence from 390933 to 408871 of chromosome #6 for the IRF4r gene; a sequence from 22223947 to 22528629 of chromosome #12 for the ST8SIA1 gene; a sequence from 70512583 to 70655786 of chromosome #14 for the SLC8A3 gene; a sequence from 69242962 to 69702426 of chromosome #8 for the C8orf34 gene; a sequence from 43600469 to 43856442 of chromosome #11 for the AC068205.2 gene; a sequence from 23982579 to 24830965 of chromosome #10 for the KIAA1217 gene; a sequence from 20690141 to 21305005 of chromosome #11 for the NELL gene; and a sequence from 137522139 to 138434806 of chromosome #2 for the THSD7B gene is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use.
The members of the improper Markush grouping do not share a substantial feature and/or common use that flows from the substantial structural feature because each member of the genes and sequence regions are structurally unique relative to one another.  There is no disclosed common substantial structural feature and the genes do not share a single structural similarity, as each gene represents a different gene  with a different methylation region and each sequence is located in a different region of different chromosomes that has no substantial common nucleotide sequence.  The only structurally similarity present is that each gene comprises nucleic acid molecules and a CpG site.  The fact that the genes comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleotide alone and is not essential to the common activity of being correlated to colon cancer.  The presence of a nucleotide alone does not provide the common activity of being correlated to colon cancer.   Accordingly while the different genes are asserted to have the property of being indicative of diagnosing colorectal cancer it is not clear from their very nature or from the prior art that all of them possess this property. The nature of different genes and sequences is that they are differently methylated in different disorders.  Following this analysis, the claims are rejected as containing an improper Markush grouping. 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims recites an abstract idea that include mental processes and law of nature. This judicial exception is not integrated into a practical application because the additional elements recited in the claims do not integrate the abstract idea and not significantly more than the law of nature.  
The following three inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? Yes all of the claims are directed to a process.
Step 2A.  Is the claim directed to a law of nature, a natural phenomenon or an abstract idea (judicially recognized exception) and does the claim recite additional elements that integrate the judicial exception into a practical application? 
Yes the claims are directed to law of nature and recite an abstract idea but the additional elements do not integrate the judicial exception into a practical application. 
With regard to claim 1, the claims recite the abstract idea of a mental process, the step of “comparing” the measured methylation level of the gene with a methylation level of a normal control. Claim 6 recites an additional abstract idea of a mental process, the step of “determining” that the subject has a high probability of developing colorectal cancer when the methylation level of the gene measured in the biological sample obtained from the subject is increased compared to the methylation level of the normal control.   Neither the specification or the claims set forth limiting definition for comparing or determining.  The steps are given the broadest reasonable interpretation to include a step that can be accomplished mentally by evaluating data and critical thinking process wherein one mentally compares the methylation level in a reference and a sample and concludes a subject has or does not have increased methylation level and high probability of developing colorectal cancer. 
Additionally claim 1 and 6 recites a naturally occurring thing or natural phenomenon which is a natural principle: an asserted correlation between methylation level and diagnosing colorectal cancer.  This conclusion is supported by the recited purposes of the claimed method as set forth in the preamble (A method for diagnosing colorectal cancer in a subject) and claim 6 recitation of further comprising determining that the subject has a high probability of developing colorectal cancer when the methylation level of the gene measured is increased compared to a normal control.  
These judicial exceptions are not integrated into a practical application because the claim does not recite additional elements that use or apply the judicial exceptions in manner that imposes a meaningful limit on the judicial exception.  The recitation of generic recitation of methylation of CFL1 and FAM19A2 and comparing to a normal control does not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea.  
Claims 2 further limit the sequence, claims3-4 further limit the measuring steps, claim 5 limits the sample, while claim 6 recites an additional abstract idea and claim 7 recites measuring two genes.  Claims 2-5 recite steps that do not provide significantly more to the claims outside of the judicial exception as they encompass conventional techniques as described in the instant specification as noted above.  Claim 6 recites limitations that do not add significantly more to the claims outside of the judicial exception as it further characterizes the judicial exception regarding the correlation of the methylation levels and colorectal cancer and encompasses an abstract idea. None of these claims recite additional elements that integrate the abstract idea.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception? No.
With regard to claim 1, the steps of measuring methylation of FAM19A2 and CFL1 in a biological sample is well-understood, routine, and conventional activities in the art.  Additionally the step of determining methylation of FAM19A2 and CFL1 is well-established, routine and conventional in the art.  The commercially available Illumina HumanMethylation450 beadchip comprises probes for FAM19A2 and CFL1.  The prior art demonstrates using the HumanMethylation450 beadchip to measure methylation as such the prior art demonstrates it was routine, well-known and conventional in the art to determine methylation levels of FAM19A2 and CFL1 (WO2013/097868, cited on IDS).  The claim limitations are general data gathering and analysis methods that were well-known, routine and conventional in the art, but not practical method steps that serve to create a method that is significantly different than the judicial exception which the claims recite and the claim as a whole does not amount to significantly more than the exception itself.   The dependent claims do not provide significantly more to the claims outside of the judicial exception as they encompass conventional techniques as described in the prior art.  
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exceptions not already present when the elements are considered separately because the steps of the claim merely direct one to gather data necessary to implement the abstract steps step using widely used conventional techniques.  
Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.

	
	
	

Claim Rejections - 35 USC § 112- Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claims 1 states method for diagnosing colorectal cancer however the method steps recite measuring a methylation level of CFL1 and FAM19A2 and comparing the measured methylation level of the gene with a methylation level of a normal control.  It is unclear how the steps of measuring a methylation level and comparison of methylation level necessarily diagnoses colorectal cancer and it appears there is an omitted step, for example, an active step of correlating the methylation with colorectal cancer.  Claim 1 is indefinite because the body of the claim does not fully or intrinsically set for all the limitations recited within the preamble.   Accordingly the preamble of the claim and the recited active process steps render the claim indefinite because the claim does not reasonably apprise one of ordinary skill in the art, the scope of the claims and the metes and bound of the claim are unclear and it would not be readily apparent if one was infringing on the claimed invention.  
Claim 2 recites a CpG site of a sequence from 65589615 to 65629481 of chromosome #11 for the CFL1 gene and a sequence from 62102663 to 62661012 of chromosome #12 for the FAM19A2.  Neither the claims nor the specification does not provide adequate clarity for the claimed invention because neither the specification nor the claims indicate which build or species the claims are relying upon for the sequence location. As the content and information in the chromosomes can change over time this renders the claim indefinite.  Additionally neither the claim nor the specification specifies the chromosome build or the species for the chromosome.  For example is the sequence numbering with respect to human genome, mouse genome, or some other species genome.  If the sequence numbering is with respect to the human genome there is no indication as to which build the numbering is dependent on. The information within each build changes and leads to information that can migrate, merge, and new sequence numbering can be assigned.  In this case, a potential update to chromosome 11  wherein a revision includes numbering changes would result in a new sequence numbering that may or may not be associated with a CpG site or CFL1 gene.  The reliance of any chromosome for sequence numberings for the location of a CpG site is similar to a recitation of a trademark as the sequence numbering does not represent a fixed disclosure of a sequence and position but instead refers to a record that is constantly able to be updated and modified.  For these reasons claim 2 is indefinite because it is unclear what CpG site is encompassed by the claims and it would not be readily apparent if one was infringing on the claimed invention.   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kolvraa et al. (WO2013/097868A1).
Kolvraa teaches a method of obtaining DNA from colorectal tissue samples.  Kolvraa teaches the DNA was treated with sodium bisulfite prior to analysis with Infinium 450K beadchip (claim 3 and 4).  Kolvraa teaches DNA samples were placed on the beadchip and the beadchip was scanned on HiScanSQ reader.  Kolvraa teaches each CpG was compared between different tissue samples from normal mucosa and adenoma (comparing the measured methylation levels of the gene to methylation level of a  normal control)) (claim 5).  In the method of Kolvraa, Kolvraa will necessarily measure the methylation level of CFL1 and FAM19A2, including CpG sites within sequence from 65589615 to 65629481 of chromosome #11 for the CFL1 gene and a sequence from 62102663 to 62661012 of chromosome #12 because the Infinium 450K beadchip comprises probes specific for CFL1 and FAM19A2 and CpG sites within the claimed region (claim 7).  With regard to claim 6, the claim recites determining the subject has a high probability of developing colorectal cancer when the methylation level of the gene measured is increased.  This is a conditional step and only occurs if the methylation level measured is increased, in the instant case Kolvraa does not teach an increased methylation level of FAM19A2 and CFL1 and therefore anticipates the claim.



Conclusion
No claims are allowable.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912. The examiner can normally be reached M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAE L BAUSCH/Primary Examiner, Art Unit 1634